356 S.W.2d 149 (1962)
Jerome COOK, Appellant,
v.
The STATE of Texas, Appellee.
No. 34336.
Court of Criminal Appeals of Texas.
February 21, 1962.
Tibiletti & Williams, Victoria, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for the misdemeanor offense defined in Art. 1350, Vernon's Annotated Penal Code; the punishment, one year in jail and a fine of $1,000.
Trial was before the court on a plea of guilty.
No statement of facts accompanies the record.
The transcript contains five formal bills of exception, filed with the clerk of the trial court, all of which were returned with the refusal of the trial judge noted thereon within the time allowed by Art. 760d, Vernon's Annotated Code of Criminal Procedure. Appellant did not agree with the reasons assigned by the trial judge and note such facts on the bills, and no bystanders bills were filed, hence the refused bills cannot be considered. Campos v. State, No. 34,170, 356 S.W.2d 317.
The judgment is affirmed.
Opinion approved by the Court.